EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dean Adams on Dec 3, 2021.

The application has been amended as follows: 
 	
 	Claim 1. (Currently Amended) 	A computer-implemented method for mental state analysis comprising:
 	obtaining video of an individual within a vehicle with an image capture device;
 	analyzing, using one or more processors, the video to detect a blink event based on a classifier for a blink that was determined, wherein the blink event is determined by identifying that eyes of the individual are closed for a frame in the video using temporal analysis;
 	determining, using the one or more processors, blink-rate information using the blink event and one or more other blink events;
 	evaluating blinking for a group of people in the vehicle:
 	determining a difference in blinking between the individual and a remainder 
 	calculating, using the one or more processors, a drowsiness metric, based on the blink-rate information and the difference in blinking; and
 	manipulating the vehicle, based on the drowsiness metric.

Claim 30. (Currently Amended)  A computer program product embodied in a non-transitory computer readable medium for mental state analysis, the computer program product comprising code which causes one or more processors to perform operations of:
obtaining video of an individual within a vehicle with an image capture device; 
analyzing, using one or more processors, the video to detect a blink event based on a classifier for a blink that was determined, wherein the blink event is determined by identifying that eyes of the individual are closed for a frame in the video using temporal analysis; 
determining, using the one or more processors, blink-rate information using the blink event and one or more other blink events; 
evaluating blinking for a group of people in the vehicle; 
determining a difference in blinking between the individual and a remainder of the group; 
calculating, using the one or more processors, a drowsiness metric, based on the blink-rate information and the difference in blinking; and 


 	Claim 31. (Currently Amended) A computer system for mental state analysis comprising: 
 	a memory which stores instructions; 
 	one or more processors coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: 
 		obtain video of an individual within a vehicle with an image capture device; 
 		analyze, using one or more processors, the video to detect a blink event based on a classifier for a blink that was determined, wherein the blink event is determined by identifying that eyes of the individual are closed for a frame in the video using temporal analysis; 
 		determine, using the one or more processors, blink-rate information using the blink event and one or more other blink events; 
 	 	evaluate blinking for a group of people in the vehicle; 
 	 	determine a difference in blinking between the individual and a remainder of the group; 
 		calculate, using the one or more processors, a drowsiness metric, based on the blink-rate information and the difference in blinking; and 
 		manipulate the vehicle, based on the drowsiness metric.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-18, 20 and 27-31 are indicated to be allowable as the closet prior art by Van Orden (Pat. No.: 6,346,887 B1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “evaluating blinking for a group of people in the vehicle; determining a difference in blinking between the individual and a remainder of the group” as recited in claims 1, 30 and 31 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685